Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Nicole Ressue on 08/18/2021.
Amended Claims
35. (currently amended) A coordinated photovoltaic electrical energy power system comprising: 
at least one alternative electrical energy source having a DC photovoltaic output; 
at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output; 
a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition; 
a load responsive to said photovoltaic DC converter output; and 
a photovoltaic power output of said photovoltaic load, 
wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control circuitry that reactively alters converter switching to achieve dynamically reactive mode of conversion switching control so that as one condition changes, 
nearly instantly a desired different conversion control mode can be appropriately caused, and 
wherein said dynamically reactive converter switching control is a dynamically reactive building code compliant converter mode of conversion switching control of said at least one photovoltaic DC-DC power converter that switches a mode of conversion for building code compliance.
36. (previously presented) A coordinated photovoltaic electrical energy power system as described in claim 35 wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching to dynamically stay within code.
37. (previously presented) A coordinated photovoltaic electrical energy power system as described in claim 36 wherein said coordinated converter functionality control circuitry that reactively alters converter switching to dynamically stay within code comprises a nearly instantaneous coordinated converter functionality control circuitry that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC-DC power converter.

circuitry that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC-DC power converter comprises a no communication delay coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter.
39. (previously presented) A coordinated photovoltaic electrical energy power system as described in claim 38 wherein said no communication delay coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter nearly instantaneously when one condition changes for said photovoltaic electrical energy power system.
40. (previously presented) A coordinated photovoltaic electrical energy power system as described in claim 35 wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC-DC 
41. (previously presented) A coordinated photovoltaic electrical energy power system as described in claim 40 wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC-DC power converter in response to variations in an operational power producing condition for said photovoltaic electrical energy power system comprises [[a comprises]] 
a coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter in response to variations in an operational power producing condition for said photovoltaic electrical energy power system selected from a group consisting of: 
a coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter in response to variations in a voltage of said photovoltaic electrical energy power system, and 
a coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter in response to variations in a current of said photovoltaic electrical energy power system.
42. (canceled)

 - at least one alternative electrical energy source having a DC photovoltaic output;
 - at least one photovoltaic DC-DC power converter responsive to said DC photovoltaic output and having a photovoltaic DC converter output; and
 - a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
to achieve dynamically reactive mode of conversion switching control so that as one condition changes, 
nearly instantly a desired different conversion control mode can be appropriately caused, and wherein said dynamically reactive converter switching control is a dynamically reactive building code compliant converter mode of conversion switching control of said at least one photovoltaic DC-DC power converter that switches a mode of conversion for building code compliance.
Claims 44-45 (canceled)
46. (currently amended) A coordinated photovoltaic electrical energy power system comprising:
 - at least one alternative electrical energy source having a DC photovoltaic output;
 - at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output;
circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition;
 - a load responsive to said photovoltaic DC converter output; and
 - a photovoltaic power output of said photovoltaic load, wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching of said at least one photovoltaic DC-DC power converter to achieve slaved voltage level control of said at least one photovoltaic DC-DC power converter, 
such that an operation of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC- DC power converter as subservient to a converter voltage level control of said at least one photovoltaic DC-DC power converter.
47. (currently amended) A coordinated photovoltaic electrical energy power system comprising:
 - at least one alternative electrical energy source having a DC photovoltaic output;

 - a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition;
 - a load responsive to said photovoltaic DC converter output; and
 - a photovoltaic power output of said photovoltaic load, 
wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises 
a coordinated converter functionality control circuitry that reactively alters converter switching of said at least one photovoltaic DC-DC power converter to achieve slaved current level control of said at least one photovoltaic DC-DC power converter, 
such that an operation of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC- DC power converter as subservient to a converter current level control of said at least one photovoltaic DC-DC power converter.


 - at least one alternative electrical energy source having a DC photovoltaic output;
 - at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output;
 - a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition;
 - a load responsive to said photovoltaic DC converter output; and
 - a photovoltaic power output of said photovoltaic load, 
wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching of said at least one photovoltaic DC-DC power converter to achieve slaved control of said at least one photovoltaic DC-DC power converter, 
wherein said slaved control of said at least one photovoltaic DC-DC power converter comprises maximum power point slaved to a current level control, 

49. (currently amended) A coordinated photovoltaic electrical energy power system comprising:
 - at least one alternative electrical energy source having a DC photovoltaic output;
 - at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output;
 - a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition;
 - a load responsive to said photovoltaic DC converter output; and
 - a photovoltaic power output of said photovoltaic load, 
wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching of said at 
wherein said slaved control of said at least one photovoltaic DC-DC power converter comprises maximum power point slaved to a voltage level control, 
such that a converter maximum power point operation of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC- DC power converter as subservient to a converter voltage level control of said at least one photovoltaic DC-DC power converter.
50. (currently amended) A coordinated photovoltaic electrical energy power system comprising:
 - at least one alternative electrical energy source having a DC photovoltaic output;
 - at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output;
 - a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition;
 - a load responsive to said photovoltaic DC converter output; and
 - a photovoltaic power output of said photovoltaic load, 
circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises 
a coordinated converter functionality control circuitry that reactively alters converter switching of said at least one photovoltaic DC-DC power converter to achieve slaved control of said at least one photovoltaic DC-DC power converter, 
wherein said slaved control of said at least one photovoltaic DC-DC power converter comprises a converter operational power producing condition slaved to a current level control, 
such that a converter operational power producing condition of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC-DC power converter as subservient to a converter current level control of said at least one photovoltaic DC-DC power converter.
51. (currently amended) A coordinated photovoltaic electrical energy power system comprising:
 - at least one alternative electrical energy source having a DC photovoltaic output;
 - at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output;
 - a coordinated converter functionality control that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 

 - a load responsive to said photovoltaic DC converter output; and
 - a photovoltaic power output of said photovoltaic load, 
wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching of said at least one photovoltaic DC-DC power converter to achieve slaved control of said at least one photovoltaic DC-DC power converter, 
wherein said slaved control of said at least one photovoltaic DC-DC power converter comprises a converter operational power producing condition slaved to a voltage level control, 
such that a converter operational power producing condition of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC-DC power converter as subservient to a converter voltage level control of said at least one photovoltaic DC-DC power converter.
52. (currently amended) A coordinated photovoltaic electrical energy power system comprising:
 - at least one alternative electrical energy source having a DC photovoltaic output;

 - a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition;
 - a load responsive to said photovoltaic DC converter output; and
 - a photovoltaic power output of said photovoltaic load, 
wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching of said at least one photovoltaic DC-DC power converter to achieve slaved control of said at least one photovoltaic DC-DC power converter, 
wherein said slaved control of said at least one photovoltaic DC-DC power converter comprises maximum power point slaved to building code compliance control, 
such that a converter maximum power point operation of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC-DC power 
53. (currently amended) A coordinated photovoltaic electrical energy power system comprising:
 - at least one alternative electrical energy source having a DC photovoltaic output;
 - at least one photovoltaic DC-DC power converter responsive to responsive to an overcurrent condition0and having a photovoltaic DC converter output;
 - a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition;
 - a load responsive to said photovoltaic DC converter output; and
 - a photovoltaic power output of said photovoltaic load, 
wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching of said at least one photovoltaic DC-DC power converter to achieve slaved control of said at least one photovoltaic DC-DC power converter, 

such that providing said converter output power of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC-DC power converter as subservient to operation of said at least one photovoltaic DC-DC power converter disable condition control.
54. (previously presented) A coordinated photovoltaic electrical energy power system as described in claim 43 wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching to dynamically stay within code.
55. (previously presented) A coordinated photovoltaic electrical energy power system as described in claim 43 wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC-DC power converter comprises a nearly instantaneous coordinated converter functionality control circuitry that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC-DC power converter.
56. (previously presented) A coordinated photovoltaic electrical energy power system as described in claim 55 wherein said nearly instantaneous coordinated converter circuitry comprises a no communication delay coordinated converter functionality control circuitry.
57. (previously presented) A coordinated photovoltaic electrical energy power system as described in claim 55 wherein said nearly instantaneous coordinated converter functionality control circuitry reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter.
58. (previously presented) A coordinated photovoltaic electrical energy power system as described in claim 57 wherein said nearly instantaneous coordinated converter functionality control circuitry comprises a no communication delay coordinated converter functionality control circuitry that reactively alters converter switching to achieve said photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter.
59. (previously presented) A coordinated photovoltaic electrical energy power system as described in claim 55 wherein said nearly instantaneous coordinated converter functionality control circuitry comprises a no communication delay coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter nearly instantaneously when one condition changes for said photovoltaic electrical energy power system.
60. (previously presented) A coordinated photovoltaic electrical energy power system as described in claim 43 wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve dynamically reactive code compliant circuitry that reactively alters converter switching to achieve dynamically reactive code compliant control of said at least one photovoltaic DC-DC power converter in response to variations in an operational power producing condition for said photovoltaic electrical energy power system.

Allowable Subject Matter
Claims 35-41, 43 & 46-60 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of  Nishi, Midya et al., Bliven et al., Capel, Siri et al., Bashaw et al., Adest et al., Kumano, Patel et al., Lynch et al. and Toyomura et al. fail to disclose, individually or combined in any other form, the following elements and features of the claimed invention:
Part of Claim 35 - A coordinated photovoltaic electrical energy power system comprising: 
a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching to 
nearly instantly a desired different conversion control mode can be appropriately caused, and 
wherein said dynamically reactive converter switching control is a dynamically reactive building code compliant converter mode of conversion switching control of said at least one photovoltaic DC-DC power converter that switches a mode of conversion for building code compliance.
Part of Claim 43 - A coordinated photovoltaic electrical energy power conversion system comprising:
 - a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
wherein said dynamically reactive converter switching control is a dynamically reactive building code compliant converter mode of conversion switching control of said at least one photovoltaic DC-DC power converter that switches a mode of conversion for building code compliance.
Part of Claim 46 - A coordinated photovoltaic electrical energy power system comprising: 
  - a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to 
wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control that reactively alters converter switching of said at least one photovoltaic DC-DC power converter to achieve slaved voltage level control of said at least one photovoltaic DC-DC power converter, 
such that an operation of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC- DC power converter as subservient to a converter voltage level control of said at least one photovoltaic DC-DC power converter.
Part of Claim 47 - A coordinated photovoltaic electrical energy power system comprising:
  - a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching of said 
such that an operation of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC- DC power converter as subservient to a converter current level control of said at least one photovoltaic DC-DC power converter.
Part of Claim 48 - A coordinated photovoltaic electrical energy power system comprising:
 - a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
- a photovoltaic power output of said photovoltaic load, wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching of said at least one photovoltaic DC-DC power converter to achieve slaved control of said at least one photovoltaic DC-DC power converter, 
wherein said slaved control of said at least one photovoltaic DC-DC power converter comprises maximum power point slaved to a current level control, 
such that a converter maximum power point operation of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC- DC power 
Part of Claim 49 - A coordinated photovoltaic electrical energy power system comprising:
  - a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching of said at least one photovoltaic DC-DC power converter to achieve slaved control of said at least one photovoltaic DC-DC power converter, 
wherein said slaved control of said at least one photovoltaic DC-DC power converter comprises maximum power point slaved to a voltage level control, 
such that a converter maximum power point operation of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC- DC power converter as subservient to a converter voltage level control of said at least one photovoltaic DC-DC power converter.
Part of Claim 50 - A coordinated photovoltaic electrical energy power system comprising:
circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching of said at least one photovoltaic DC-DC power converter to achieve slaved control of said at least one photovoltaic DC-DC power converter, 
wherein said slaved control of said at least one photovoltaic DC-DC power converter comprises a converter operational power producing condition slaved to a current level control, 
such that a converter operational power producing condition of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC-DC power converter as subservient to a converter current level control of said at least one photovoltaic DC-DC power converter.
Part of Claim 51 - A coordinated photovoltaic electrical energy power system comprising:
  - a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching of said at least one photovoltaic DC-DC power converter to achieve slaved control of said at least one photovoltaic DC-DC power converter,
wherein said slaved control of said at least one photovoltaic DC-DC power converter comprises a converter operational power producing condition slaved to a voltage level control, 
such that a converter operational power producing condition of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC-DC power converter as subservient to a converter voltage level control of said at least one photovoltaic DC-DC power converter.
Part of Claim 52 - A coordinated photovoltaic electrical energy power system comprising:
  - a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching of said 
wherein said slaved control of said at least one photovoltaic DC-DC power converter comprises maximum power point slaved to building code compliance control, 
such that a converter maximum power point operation of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC-DC power converter as subservient to said at least one photovoltaic DC- DC power converter building code compliance control.
Part of Claim 53 - A coordinated photovoltaic electrical energy power system comprising:
  - a coordinated converter functionality control that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching of said at least one photovoltaic DC-DC power converter to achieve slaved control of said at least one photovoltaic DC-DC power converter, 
wherein said slaved control of said at least one photovoltaic DC-DC power converter comprises converter output power slaved to a disable condition control of said at least one photovoltaic DC-DC power converter, 

Novelty: - a coordinated converter functionality control that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate,
nearly instantly a desired different conversion control mode can be appropriately caused, and 
wherein said dynamically reactive converter switching control is a dynamically reactive building code compliant converter mode of conversion switching control of said at least one photovoltaic DC-DC power converter that switches a mode of conversion for building code compliance.
The above features and elements when combined with other features and elements of the above claims were not found in any of the prior art of record.
Claim 35 - A coordinated photovoltaic electrical energy power system comprising: 
at least one alternative electrical energy source having a DC photovoltaic output; 
at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output; 
a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to 
to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition; 
a load responsive to said photovoltaic DC converter output; and 
a photovoltaic power output of said photovoltaic load, 
wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching to achieve dynamically reactive mode of conversion switching control so that as one condition changes, 
nearly instantly a desired different conversion control mode can be appropriately caused, and 
wherein said dynamically reactive converter switching control is a dynamically reactive building code compliant converter mode of conversion switching control of said at least one photovoltaic DC-DC power converter that switches a mode of conversion for building code compliance.
Claim 43 - A coordinated photovoltaic electrical energy power conversion system comprising:
 - at least one alternative electrical energy source having a DC photovoltaic output;

- a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
to achieve dynamically reactive mode of conversion switching control so that as one condition changes, 
nearly instantly a desired different conversion control mode can be appropriately caused, and 
wherein said dynamically reactive converter switching control is a dynamically reactive building code compliant converter mode of conversion switching control of said at least one photovoltaic DC-DC power converter that switches a mode of conversion for building code compliance.
Claim 46 - A coordinated photovoltaic electrical energy power system comprising: 
 - at least one alternative electrical energy source having a DC photovoltaic output;
 - at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output;
 - a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 

 - a load responsive to said photovoltaic DC converter output; and
 - a photovoltaic power output of said photovoltaic load, 
wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control that reactively alters converter switching of said at least one photovoltaic DC-DC power converter to achieve slaved voltage level control of said at least one photovoltaic DC-DC power converter, 
such that an operation of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC- DC power converter as subservient to a converter voltage level control of said at least one photovoltaic DC-DC power converter.
Claim 47 - A coordinated photovoltaic electrical energy power system comprising:
 - at least one alternative electrical energy source having a DC photovoltaic output;
 - at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output;
 - a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to 
to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition;
 - a load responsive to said photovoltaic DC converter output; and
 - a photovoltaic power output of said photovoltaic load, 
wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching of said at least one photovoltaic DC-DC power converter to achieve slaved current level control of said at least one photovoltaic DC-DC power converter, 
such that an operation of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC- DC power converter as subservient to a converter current level control of said at least one photovoltaic DC-DC power converter.
Claim 48 - A coordinated photovoltaic electrical energy power system comprising:
 - at least one alternative electrical energy source having a DC photovoltaic output;
 - at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output;
circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition;
 - a load responsive to said photovoltaic DC converter output; and
 - a photovoltaic power output of said photovoltaic load, wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching of said at least one photovoltaic DC-DC power converter to achieve slaved control of said at least one photovoltaic DC-DC power converter, 
wherein said slaved control of said at least one photovoltaic DC-DC power converter comprises maximum power point slaved to a current level control, 
such that a converter maximum power point operation of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC- DC power converter as subservient to a converter current level control of said at least one photovoltaic DC-DC power converter.
Claim 49 - A coordinated photovoltaic electrical energy power system comprising:

 - at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output;
 - a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition;
 - a load responsive to said photovoltaic DC converter output; and
 - a photovoltaic power output of said photovoltaic load, 
wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching of said at least one photovoltaic DC-DC power converter to achieve slaved control of said at least one photovoltaic DC-DC power converter, 
wherein said slaved control of said at least one photovoltaic DC-DC power converter comprises maximum power point slaved to a voltage level control, 
such that a converter maximum power point operation of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC- DC power 
Claim 50 - A coordinated photovoltaic electrical energy power system comprising:
 - at least one alternative electrical energy source having a DC photovoltaic output;
 - at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output;
 - a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition;
 - a load responsive to said photovoltaic DC converter output; and
 - a photovoltaic power output of said photovoltaic load, 
wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching of said at least one photovoltaic DC-DC power converter to achieve slaved control of said at least one photovoltaic DC-DC power converter, 

such that a converter operational power producing condition of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC-DC power converter as subservient to a converter current level control of said at least one photovoltaic DC-DC power converter.
Claim 51 - A coordinated photovoltaic electrical energy power system comprising:
 - at least one alternative electrical energy source having a DC photovoltaic output;
 - at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output;
 - a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition;
 - a load responsive to said photovoltaic DC converter output; and
 - a photovoltaic power output of said photovoltaic load, 
wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control circuitry that reactively alters converter switching of said at least one photovoltaic DC-DC power converter to achieve slaved control of said at least one photovoltaic DC-DC power converter,
wherein said slaved control of said at least one photovoltaic DC-DC power converter comprises a converter operational power producing condition slaved to a voltage level control, 
such that a converter operational power producing condition of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC-DC power converter as subservient to a converter voltage level control of said at least one photovoltaic DC-DC power converter.
Claim 52 - A coordinated photovoltaic electrical energy power system comprising:
 - at least one alternative electrical energy source having a DC photovoltaic output;
 - at least one photovoltaic DC-DC power converter responsive to an overcurrent condition and having a photovoltaic DC converter output;
 - a coordinated converter functionality control circuitry that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition;

 - a photovoltaic power output of said photovoltaic load, wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching of said at least one photovoltaic DC-DC power converter to achieve slaved control of said at least one photovoltaic DC-DC power converter, 
wherein said slaved control of said at least one photovoltaic DC-DC power converter comprises maximum power point slaved to building code compliance control, 
such that a converter maximum power point operation of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC-DC power converter as subservient to said at least one photovoltaic DC- DC power converter building code compliance control.
Claim 53 - A coordinated photovoltaic electrical energy power system comprising:
 - at least one alternative electrical energy source having a DC photovoltaic output;
 - at least one photovoltaic DC-DC power converter responsive to responsive to an overcurrent condition and having a photovoltaic DC converter output;
 - a coordinated converter functionality control that reactively alters converter switching in a manner that does not negate an ability to convert but retains the ability to yet again convert and does not prevent resumption of converter switching to again convert when appropriate, and 
circuitry of said at least one photovoltaic DC-DC power converter that deactivates said photovoltaic DC-DC power converter from converting DC photovoltaic input to DC photovoltaic output upon said overcurrent condition;
 - a load responsive to said photovoltaic DC converter output; and
 - a photovoltaic power output of said photovoltaic load, 
wherein said coordinated converter functionality control circuitry that reactively alters converter switching to achieve photovoltaic disable mode converter functionality control of said at least one photovoltaic DC-DC power converter comprises a coordinated converter functionality control circuitry that reactively alters converter switching of said at least one photovoltaic DC-DC power converter to achieve slaved control of said at least one photovoltaic DC-DC power converter, 
wherein said slaved control of said at least one photovoltaic DC-DC power converter comprises converter output power slaved to a disable condition control of said at least one photovoltaic DC-DC power converter, 
such that providing said converter output power of said at least one photovoltaic DC-DC power converter is established for said at least one photovoltaic DC-DC power converter as subservient to operation of said at least one photovoltaic DC-DC power converter disable condition control.
Allowed Claims
Independent Claims 35, 43 & 46-53 are allowed along with dependent claims 36-41 & 54-60.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? 






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        
/Nguyen Tran/Primary Examiner, Art Unit 2838